      Case: 4:20-cr-00272-CDP Doc. #: 13 Filed: 06/11/20 Page: 1 of 2 PageID #: 28


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No. 4:20 CR 272 CDP DDN
                                                     )
 CHRISTOPHER THOMAS GASTON,                          )
                                                     )
 Defendant.                                          )

                          REQUEST FOR CONTINUED DETENTION

        Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant United States

Attorneys for said District, and renews its request that this Court order Defendant detained pending

trial, as previously moved for (Doc. # 4).

      As and for its grounds, the United States of America states as follows:

        1.     Defendant was charged with a complaint on June 3, 2020, in U.S. v. Christopher

Thomas Gaston, 4:20 MJ 6130 PLC. The Government’s Motion for Detention was heard on June 4,

2020. On June 10, 2020, the Court ordered the Defendant to be detained (Doc. # 10).

        2.     The Government renews its request to detain the Defendant.

        3.     Pursuant to Title 18, United States Code, Section 3142(g),

               (a)     the nature and circumstances of the offense charged;

               (b)     the weight of the evidence against defendant;

               (c)     the defendant’s history and characteristics; and

               (d)     the nature and seriousness of the danger to any person or the community that

                       would be posed by defendant’s release,

warrant defendant’s detention pending trial.
     Case: 4:20-cr-00272-CDP Doc. #: 13 Filed: 06/11/20 Page: 2 of 2 PageID #: 29


       4.     There is a serious risk that the defendant will flee.

       WHEREFORE, the Government requests that the previous order of detention continue

against the Defendant.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     _ s/Jason S. Dunkel
                                                     JASON S. DUNKEL, #65886MO
                                                     Assistant United States Attorney
                                                     Jason.Dunkel@usdoj.gov
                                                     Thomas F. Eagleton Courthouse
                                                     111 South Tenth Street, 20th Floor
                                                     St. Louis, Missouri 63102
                                                     (314) 539-2200



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of this document was filed with
the Court’s electronic file management system for service upon all parties and counsel of record on
June 11, 2020.

                                                     s/Jason S. Dunkel_____________
                                                     JASON S. DUNKEL, #65886(MO)
                                                     Assistant United States Attorney
